DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to the amendment filed on October 6, 2021:
The abstract is amended.
Claims 1-18 are canceled.
Claims 19, 22, 28, 31, and 33-34 are amended.
Claim 37 is canceled.
Claim 39 is newly added.
Claims 19-36, and 38-39 are pending.

Response to Arguments
In response to the remarks filed on October 6, 2021:
a.	Objection to the abstract is withdrawn in view of Applicant’s amendment.
b.	The double patenting of the pending claims are maintained since Applicant wishes to resolve at a later time.
c.	Applicant’s arguments towards the 35 U.S.C. 103(a) rejections of the pending claims have been fully considered but are moot in view of a new ground of rejections presented hereon.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-36, and 38-39 are rejected on the ground of nonstatutory double patenting over claims 1-20 of Pat. No. US 10558685, claims 1-4 of Pat. No. US 9286364, and claims 1-26 of Pat. No. US 8577835.
a.	Claims 19-36, and 38-39 of the instant application recite similar limitations and claims 1-20 of ‘685 as being compared in the table below. For the purpose of illustration, only claims 19-27, and 39 of the instant application is compared with other conflicting claims (underlining is used to indicate conflicting limitations). The remaining claims claims 19-27, and 39 (method claims), and are therefore not compared in the table below:
Instant Application
Pat. No. US 10,558,685
Claim 19
A method, comprising: 

maintaining, by a data storage system, a data store for a plurality of users wherein the data store includes a first section that is accessible by a first group of users, but not by a second group of users, via the data storage system; 

storing, by the data storage system, a first object in the first section of the data store;







in response to receiving, from a first user of the first group of users, a request to share data with the second group of users, the data storage system sending the request to a second user of the second group of users, wherein the request specifies one or more first data fields of the first object to be shared; 

subsequent to receiving an acceptance of the request from the second user, storing, by the data storage system, data from the one or more first data fields of the first object in a second object in a second section of the data store, wherein the second section of the data store is accessible by the second group of users, but not the first group of users, via the data storage system; and 

in response to detecting a change to at least one of the one or more first data fields of the first object, updating, by the data storage system, one or more second data fields of the second object.
Claim 1
A method, comprising:

maintaining, by a multi-tenant database system, first data in a first section of the multi-tenant database system reserved for a first tenant comprising at least a group of users and second data in a second section of the multi-tenant database system reserved for a second tenant comprising at least a different group of users, wherein the first data includes a first object, wherein the second tenant does not have access to the first object via the multi-tenant database system, and wherein the multi-tenant database system is remotely located from the groups of users associated with the first and second tenants;

in response to receiving, from the first tenant, a request to send a connection request to establish a connection with the second tenant, the multi-tenant database system sending the connection request to the second tenant, wherein the connection request specifies one or more data fields of the first object to be shared;

in response to receiving an acceptance of the connection request from the second tenant, establishing the connection between the first tenant and the second tenant;
creating, by the multi-tenant database system, a second object in the second section of the multi-tenant database system; and


responsive to a change made to the specified one or more data fields of the first object in the first section, updating, by the multi-tenant database system, one or more data fields of the second object stored in the second section.
Claim 20
The method of claim 19, further comprising: 
synchronizing, by the data storage system, a change made to the second object by updating the first object.
Claim 2
The method of claim 1, further comprising:

synchronizing, by the multi-tenant database system, a change made to the second object in the second section by updating the first object stored in the first section.
Claim 21
The method of claim 19, further comprising: creating, by the data storage system, the second object in response to the receiving the acceptance of the request.
Claim 1
…in response to receiving an acceptance of the connection request from the second tenant, establishing the connection between the first tenant and the second tenant;

creating, by the multi-tenant database system, a second object in the second section of the multi-tenant database system…
Claim 22
The method of claim 19, wherein the storing the data from the one or more first data fields of the first object in the second object includes:

comparing a particular one of the one or more first data fields of the first object to the one or more second data fields of the second object; and 

based on the comparing, mapping the particular data field to a corresponding data field of the second object.
Claim 5
The method of claim 1, wherein the creating the second object includes:


comparing a first data field of the first object to the one or more data fields of the second object; and


based on the comparing, mapping the first data field to a corresponding second data field of the second object without further user input.

Claim 23
The method of claim 22, wherein the comparing includes comparing a field name of the particular data field to field names of the one or more second data fields of the second object.
Claim 7
The method of claim 5, wherein the first data field and the corresponding second data field correspond to a name associated with the first object and the second object.
Claim 24
The method of claim 22, wherein the comparing includes comparing data stored in the particular data field to data stored in the one or more second data fields of the second object.
Claim 6
The method of claim 5, wherein at least a portion of the first data corresponds to the first data field, and wherein at least a portion of the second data corresponds to the corresponding second data field.
Claim 25
The method of claim 19, wherein the second object is a copy of the first object.
Claim 8
The method of claim 1, wherein the second object is a copy of the first object.
Claim 26
The method of claim 19, wherein the first object includes one or more pointers to the second object.
Claim 9 
The method of claim 1, wherein the first object includes one or more pointers to the second object stored in the second section of the multi-tenant database system.
Claim 27
The method of claim 19, wherein the data storage system is a multi-tenant database system, wherein the first group of users is a first tenant of the multi-tenant database system, and wherein the second group of users is a second tenant of the multi-tenant database system.
Claim 1
…maintaining, by a multi-tenant database system, first data in a first section of the multi-tenant database system reserved for a first tenant comprising at least a group of users and second data in a second section of the multi-tenant database system reserved for a second tenant comprising at least a different group of users…
Claim 39
The method of claim 19, wherein the data store is a database, the first section of the data store is a first portion of a table stored in the database, and the second section of the data store is a second portion of the table stored in the database; and wherein the acceptance of the request is automated based on a rule specified by the second group of users.
See art rejections and motivation to combine below.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of synchronizing database objects in a multi-tenant database.
	It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to modify or to omit the additional elements of claims 1-20 of ‘685 to arrive at claims 19-36, and 38-39 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
b.	Claims 19-36, and 38-39 of the instant application recite similar limitations and claims 1-20 of ‘364 as being compared in the table below. For the purpose of illustration, only claims 19-27, and 39 of the instant application is compared with other conflicting claims (underlining is used to indicate conflicting limitations). The remaining claims (non-transitory medium, and system claims) are different variations of claims 19-27, and 39 (method claims), and are therefore not compared in the table below:
Instant Application
Pat. No. US 9,286,364
Claim 19
A method, comprising: 

maintaining, by a data storage system, a data store for a plurality of users wherein the data store includes a first section that is accessible by a first group of users, but not by a second group of users, via the data storage system; 

storing, by the data storage system, a first object in the first section of the data store;

in response to receiving, from a first user of the first group of users, a request to share data with the second group of users, the data storage system sending the request to a second user of the second group of users, wherein the request specifies one or more first data fields of the first object to be shared; 




















subsequent to receiving an acceptance of the request from the second user, storing, by the data storage system, data from the one or more first data fields of the first object in a second object in a second section of the data store, wherein the second section of the data store is accessible by the second group of users, but not the first group of users, via the data storage system; and 

in response to detecting a change to at least one of the one or more first data fields of the first object, updating, by the data storage system, one or more second data fields of the second object.
Claim 1
A method, comprising: 

providing, by a system, memory shared by multiple subscribers of the system each having an account with the system, where the memory includes logically separated storage areas dedicated to each of the accounts such that data stored in a storage area dedicated to an account of one of the subscribers of the system is inaccessible to other subscribers of the system; 

receiving, by the system, a request from a first subscriber of the system to send a connection request message to multiple receiving parties; 
sending, by the system, the connection request message to the receiving parties; 
receiving, by the system, a response to the connection request message from each of the receiving parties; 

determining, by the system, that the receiving parties are each another subscriber of the system based on the responses; 

for each of the receiving parties establishing, by the system, a connection between the first subscriber and the another subscriber of the system that is the receiving party;

identifying, by the system, a predefined connection template assigned to the connections by the first subscriber, 

the predefined connection template indicating a first object stored in the storage area of the system associated with the first subscriber that is shared via the connections; and 

storing, by the system, the first object shared via the connections in the storage areas of the system associated with the other subscribers of the system by: (a) for a first one of the other subscribers of the system: receiving, by the system, for each of a plurality of fields of the first object from the first one of the other subscribers, a mapping between the field of the first object and an existing field that is already in the storage area of the system dedicated to the account of the first one of the other subscribers; and based on the mapping received from the first one of the other subscribers, updating, by the system, the existing fields that are in the storage area of the system dedicated to the account of the first one of the other subscribers with values of the fields of the first object; and (b) for a second one of the other subscribers of the system: identifying, by the system, a preconfigured setting of the second one of the other subscribers indicating that each of the fields of the first object is to be automatically mapped to an existing field that is already in the storage area of the system dedicated to the account of the second one of the other subscribers; in response to identifying the preconfigured setting, automatically creating, by the system, a mapping between each of the fields of the first object and one of the existing fields that is already in the storage area of the system dedicated to the account of the second one of the other subscribers using at least one of a field name and a field value; and based on the automatically created mapping, updating, by the system, the existing fields that are in the storage area of the system dedicated to the account of the second one of the other subscribers with the values of the fields of the first object; wherein the existing fields that are already in the storage area of the system dedicated to the account of the first one of the other subscribers include fields of a second object that is already in the storage area of the system dedicated to the account of the first one of the other subscribers; wherein the existing fields that are already in the storage area of the system dedicated to the account of the second one of the other subscribers include fields of a third object that is already in the storage area of the system dedicated to the account of the second one of the other subscribers;
wherein the first object relates to the second object that is already in the storage area of the system dedicated to the account of the first one of the other subscribers, and a customization by the first subscriber for the first object differs from a customization by the first one of the other subscribers for the second object that is already in the storage area of the system dedicated to the account of the first one of the other subscribers; wherein the first object relates to the third object that is already in the storage area of the system dedicated to the account of the second one of the other subscribers, and the customization by the first subscriber for the first object differs from a customization by the second one of the other subscribers for the third object that is already in the storage area of the system dedicated to the account of the second one of the other subscribers; and wherein: (1) the customization by the first subscriber is a first name for the first object, the customization by the first one of the other subscribers is a second name for the second object, and the customization by the second one of the other subscribers is a third name for the third object, and wherein the first name differs from each of the second name and the third name, or (2) a first field of the first object relates to each of a first field of the second object and a first field of the third object, and the customization by the first subscriber is a first field type for a first field of the first object, the customization by the first one of the other subscribers is a second field type for the first field of the second object, and the customization by the second one of the other subscribers is a third field type for the first field of the third object, and wherein the first field type differs from each of the second field type and the third field type.
Claim 20
The method of claim 19, further comprising: 
synchronizing, by the data storage system, a change made to the second object by updating the first object.
See art rejections and motivation to combine below.
Claim 21
The method of claim 19, further comprising: creating, by the data storage system, the second object in response to the receiving the acceptance of the request.
Claim 1
…identifying, by the system, a predefined connection template assigned to the connections by the first subscriber, the predefined connection template indicating a first object stored in the storage area of the system associated with the first subscriber that is shared via the connections; and 

storing, by the system, the first object shared via the connections in the storage areas of the system associated with the other subscribers of the system
Claim 22
The method of claim 19, wherein the storing the data associated with the first object in the second object includes:

comparing a particular one of the one or more first data fields of the first object to the one or more second data fields of the second object; and 

based on the comparing, mapping the particular data field to a corresponding data field of the second object.
Claim 1
…receiving, by the system, for each of a plurality of fields of the first object from the first one of the other subscribers, a mapping between the field of the first object and an existing field that is already in the storage area of the system dedicated to the account of the first one of the other subscribers; and based on the mapping received from the first one of the other subscribers, updating, by the system, the existing fields that are in the storage area of the system dedicated to the account of the first one of the other subscribers with values of the fields of the first object…
Claim 23
The method of claim 22, wherein the comparing includes comparing a field name of the particular data field to field names of the one or more second data fields of the second object.
Claim 1
…automatically creating, by the system, a mapping between each of the fields of the first object and one of the existing fields that is already in the storage area of the system dedicated to the account of the second one of the other subscribers using at least one of a field name and a field value…
Claim 24
The method of claim 22, wherein the comparing includes comparing data stored in the particular data field to data stored in the one or more second data fields of the second object.
Claim 1
…automatically creating, by the system, a mapping between each of the fields of the first object and one of the existing fields that is already in the storage area of the system dedicated to the account of the second one of the other subscribers using at least one of a field name and a field value…
Claim 25
The method of claim 19, wherein the second object is a copy of the first object.
Claim 1
…automatically created mapping, updating, by the system, the existing fields that are in the storage area of the system dedicated to the account of the second one of the other subscribers with the values of the fields of the first object…
Claim 26
The method of claim 19, wherein the first object includes one or more pointers to the second object.
Claim 1
…automatically creating, by the system, a mapping between each of the fields of the first object and one of the existing fields that is already in the storage area of the system dedicated to the account of the second one of the other subscribers using at least one of a field name and a field value…
Claim 27
The method of claim 19, wherein the data storage system is a multi-tenant database system, wherein the first group of users is a first tenant of the multi-tenant database system, and wherein the second group of users is a second tenant of the multi-tenant database system.
Claim 1
…providing, by a system, memory shared by multiple subscribers of the system each having an account with the system, where the memory includes logically separated storage areas dedicated to each of the accounts such that data stored in a storage area dedicated to an account of one of the subscribers of the system is inaccessible to other subscribers of the system…
Claim 39
The method of claim 19, wherein the data store is a database, the first section of the data store is a first portion of a table stored in the database, and the second section of the data store is a second portion of the table stored in the database; and wherein the acceptance of the request is automated based on a rule specified by the second group of users.
See art rejections and motivation to combine below.

Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of synchronizing database objects in a multi-tenant database.
It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to incorporate the prior art below with claims 1-4 of ‘364 to arrive at claims 19-36, and 38-39 of the instant application the purpose of enabling data to be synchronized seamlessly between different user groups based on mapping of matching data objects associated with the user groups.
c.	Claims 19-36, and 38-39 of the instant application recite similar limitations and claims 1-26 of ‘835 as being compared in the table below. For the purpose of illustration, only claims 19-27, and 39 of the instant application is compared with other conflicting claims (underlining is used to indicate conflicting limitations). The remaining claims (non-transitory medium, and system claims) are different variations of claims 19-27, and 39 (method claims), and are therefore not compared in the table below:
Instant Application
Pat. No. US 8,577,835
Claim 19
A method, comprising: 

maintaining, by a data storage system, a data store for a plurality of users wherein the data store includes a first section that is accessible by a first group of users, but not by a second group of users, via the data storage system; 

storing, by the data storage system, a first object in the first section of the data store;






in response to receiving, from a first user of the first group of users, a request to share data with the second group of users, the data storage system sending the request to a second user of the second group of users, wherein the request specifies one or more first data fields of the first object to be shared; 

subsequent to receiving an acceptance of the request from the second user, storing, by the data storage system, data from the one or more first data fields of the first object in a second object in a second section of the data store, wherein the second section of the data store is accessible by the second group of users, but not the first group of users, via the data storage system; and 

in response to detecting a change to at least one of the one or more first data fields of the first object, updating, by the data storage system, one or more second data fields of the second object.
Claim 1
A method for sharing of a first tenant's data objects with a second tenant, the first and second tenants using logically distinct parts of a shared multi-tenant database, the method including:




receiving from a first tenant an offer to establish a connection and share data with a second tenant, wherein first data objects are stored in the first tenant's logical part of the multi-tenant database system; 



receiving from the second tenant an acceptance of the connection with the first tenant; recording the connection between the first tenant and the second tenant and publishing the first data objects to the second tenant for subscription; 


receiving from the second tenant a subscription to at least a subset of the first data objects; and 

copying the subscribed first data objects into subscribed second data objects in the second tenant's logical part of the shared multi-tenant database, responsive to the subscription.
See art rejections and motivation to combine below.
Claim 20
The method of claim 19, further comprising: 
synchronizing, by the data storage system, a change made to the second object by updating the first object.
Claim 1
…copying the subscribed first data objects into subscribed second data objects in the second tenant's logical part of the shared multi-tenant database, responsive to the subscription.
Claim 14
The method of claim 1, wherein the sharing of the data of the first tenant with the second tenant is enabled by synchronizing the data.
Claim 21
The method of claim 19, further comprising: creating, by the data storage system, the second object in response to the receiving the acceptance of the request.
Claim 1
…receiving from the second tenant a subscription to at least a subset of the first data objects; and
copying the subscribed first data objects into subscribed second data objects in the second tenant's logical part of the shared multi-tenant database, responsive to the subscription.
Claim 22
The method of claim 19, wherein the storing the data associated with the first object in the second object includes:

comparing a particular one of the one or more first data fields of the first object to the one or more second data fields of the second object; and 

based on the comparing, mapping the particular data field to a corresponding data field of the second object.
See art rejections and motivation to combine below.
Claim 23
The method of claim 22, wherein the comparing includes comparing a field name of the particular data field to field names of the one or more second data fields of the second object.
See art rejections and motivation to combine below.
Claim 24
The method of claim 22, wherein the comparing includes comparing data stored in the particular data field to data stored in the one or more second data fields of the second object.
See art rejections and motivation to combine below.
Claim 25
The method of claim 19, wherein the second object is a copy of the first object.
Claim 16
The method of claim 1, further including:
monitoring updates to at least the subscribed first data objects; and
copying updates to the subscribed first data objects into the subscribed second data objects.
Claim 26
The method of claim 19, wherein the first object includes one or more pointers to the second object.
See art rejections and motivation to combine below.

Claim 27
The method of claim 19, wherein the data storage system is a multi-tenant database system, wherein the first group of users is a first tenant of the multi-tenant database system, and wherein the second group of users is a second tenant of the multi-tenant database system.

Claim 1
A method for sharing of a first tenant's data objects with a second tenant, the first and second tenants using logically distinct parts of a shared multi-tenant database, the method including:
receiving from a first tenant an offer to establish a connection and share data with a second tenant, wherein first data objects are stored in the first tenant's logical part of the multi-tenant database system…
Claim 39
The method of claim 19, wherein the data store is a database, the first section of the data store is a first portion of a table stored in the database, and the second section of the data store is a second portion of the table stored in the database; and wherein the acceptance of the request is automated based on a rule specified by the second group of users.
See art rejections and motivation to combine below.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations to produce the same end result of synchronizing database objects in a multi-tenant database.


It would have been obvious to a person with ordinary skills in the art at the time of the invention was made to incorporate the prior art below with claims 1-26 of ‘835 to arrive at claims 19-36, and 38-39 of the instant application the purpose of enabling data to be synchronized seamlessly between different user groups based on mapping of matching data objects associated with the user groups.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-36, and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Spivack et al. (Pub. No. US 2004/0230676, published on November 18, 2004; hereinafter Spivack) in view of Stamen et al. (Pat. No. US 9081805, published on May 8, 2008; hereinafter Stamen).

Regarding claims 19, 28, and 34, Spivack clearly shows and discloses a method (Abstract); and a non-transitory computer-readable medium having computer instructions stored thereon that are executable by a data storage system to implement the method; a data storage system, comprising: at least one processor; and a non-transitory, computer-readable medium having instructions stored thereon that are executable by the at least one processor to cause the data storage system to implement the method (Figure 2), wherein the method comprising: 
maintaining, by a data storage system, a data store for a plurality of groups of users, wherein the data store includes a first section that is accessible by a first group of users, but not by a second group of users, via the data storage system (User A links the semcard to projects and documents for the team. User A stores the semcard in his semcard space, [0062]. Sue creates a semcard for the "Marketing Plan" document. She profiles it so that it can be seen by Phil, Lisa, and Dave, as well as by anyone in the "Marketing Team" group, [0316]. It is clear that each semcard space is created and access only by an owner or a group of owners); 
storing, by the data storage system, a first object in the first section of the data store (user A finds a useful URL and creates a semcard for it. He includes his comments and description of the web page. The semcard gets metadata from the URL's web site automatically. User A links the semcard to projects and documents for the team. User A stores the semcard in his semcard space, [0062]);
in response to receiving, from a first user of the first group of users, a request to share data with the second group of users, the data storage system sending the request to a second user of the second group of users, wherein the request specifies one or more first data fields of the first object to be shared (User A links the semcard to projects and documents for the team. user A stores the semcard in his semcard space. By doing so user A can be notified of changes to the site. He gives a copy of the semcard to user B who saves it all in his semcard space and adds his own data and comments, and attaches a file to it, [0062]. In creating a relationship, one party, the sender, initiates its creation, by posting a relationship semcard invitation. The Invitation semcard can be made to include a unique address that enables the recipient to reply only this particular invitation, [0162]-[0173]); 
subsequent to receiving an acceptance of the request from the second user, storing, by the data storage system, data from the one or more first data fields of the first object in a second object in a second section of the data store (Sue wants to send the "Biotech Marketing Resources" semcard to her teammate, Phil. Sue uses the "Sharing" command on her client to allow Phil to access it. Phil gets is notified, in his semcard peer application or in his email, that he has access to a new semcard from Sue called "Biotech Marketing Resources." Phil now has access to all the semcards that are linked to from that semcard, including any files that its semcards included, [0325]-[0326]. User A links the semcard to projects and documents for the team. user A stores the semcard in his semcard space. By doing so user A can be notified of changes to the site. He gives a copy of the semcard to user B who saves it all in his semcard space and adds his own data and comments, and attaches a file to it, [0062]), and wherein the second section of the data store is accessible by the second group of users, but not by the first group of users, via the data storage system (different groups of users have different semcard spaces which can only accessed by owners, [0051], [0062]).
in response to detecting a change to at least one of the one or more first data fields of the first object, updating, by the data storage system, one or more second data fields of the second object (User A links the semcard to projects and documents for the team. user A stores the semcard in his semcard space. By doing so user A can be notified of changes to the site. He gives a copy of the semcard to user B who saves it all in his semcard space and adds his own data and comments, and attaches a file to it. The semcard that user A has is automatically updated to reflect user B's changes. It is synchronized with user B's copy and now gives user A access to user B's comments and the file that user B attached, which can stay on user B's semcard space on his peer, [0062]).  
Stamen then additionally or alternatively discloses:
maintaining, by a data storage system, a data store for a plurality of groups of users, wherein the data store includes a first section that is accessible by a first group of users, but not by a second group of users, via the data storage system (the multi-tenant table structure 320 defines a mapping from a "table of tables" row 602 using a logical table name and a tenant identification number. The tenant identification number is used with the table of tables row 602 to map to a tenant object table row 604. In one embodiment, the tenant object table row 604 includes a tenant identification number, an object number and a storage object ID. The tenant object table row 604 in turn references a storage object table row 404. In one embodiment, the storage object table row 404 includes an object number, a storage area or tablespace number and a starting page location to complete the mapping from the storage object 404 to the data 606, in this case table data particular to a tenant, [Column 12, Lines 3-21]); and
storing, by the data storage system, a first object in the first section of the data store (Figure 6 shows data objects for a respective tenant are stores in tenant object table 604). 

It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Stamen with the teachings of Spivack for the purpose of providing enabling data sharing and keeping the shared data up-to-date using a copy of the shared data on local systems of each sharing participants.
Regarding claims 20, 29, and 36, Spivack further discloses synchronizing, by the data storage system, a change made to the second object by updating the first object (User A links the semcard to projects and documents for the team. user A stores the semcard in his semcard space. By doing so user A can be notified of changes to the site. He gives a copy of the semcard to user B who saves it all in his semcard space and adds his own data and comments, and attaches a file to it. The semcard that user A has is automatically updated to reflect user B's changes. It is synchronized with user B's copy and now gives user A access to user B's comments and the file that user B attached, which can stay on user B's semcard space on his peer, [0062]).  
Regarding claims 21, 30, and 35, Spivack further discloses creating, by the data storage system, the second object in response to the receiving the acceptance of the request (user A finds a useful URL and creates a semcard for it. He includes his comments and description of the web page. The semcard gets metadata from the URL's web site automatically. User A links the semcard to projects and documents for the team. user A stores the semcard in his semcard space. By doing so user A can be notified of changes to the site. He gives a copy of the semcard to user B who saves it all in his semcard space and adds his own data and comments, and attaches a file to it. The semcard that user A has is automatically updated to reflect user B's changes. It is synchronized with user B's copy and now gives user A access to user B's comments and the file that user B attached, which can stay on user B's semcard space on his peer, [0062]).  
Regarding claims 22, and 31, Spivack further discloses the storing the data associated with the first object in the second object includes:  Page 3 of 9comparing a particular one of the one or more first data fields of the first object to the one or more second data fields of the second object; and based on the comparing, mapping the particular data field to a corresponding data field of the second object (When semcards have been routed to a recipient node or semcard deemed worthy of matching against, matching processes such as agents, scripts or programs, can compare pairs of semcards to determine the level of match between them. Such processes work continuously on behalf of seekers and providers, enabling them to go off and work on other things until matches are found. Each object in the collection is compared to each object in the other collection, and the number of exact matches is counted and used as a direct measure of similarity. A more advanced embodiment of this includes using e.g. an ontology or taxonomy to generalize the type of object, for example, if an object of type dog is compared to an object called animal, and their relationship can be determined by the use of one or more ontologies, or by some other means, the similarity measure does not simply mark them as dissimilar, but calculates a measure that represents the distance between the two objects and their meta-tags and meta-data, [0207]-[0212]). 
Regarding claim 23, Spivack further discloses comparing a field name of the particular data field to field names of the one or more second data fields of the second object (When semcards have been routed to a recipient node or semcard deemed worthy of matching against, matching processes such as agents, scripts or programs, can compare pairs of semcards to determine the level of match between them. Such processes work continuously on behalf of seekers and providers, enabling them to go off and work on other things until matches are found. Each object in the collection is compared to each object in the other collection, and the number of exact matches is counted and used as a direct measure of similarity. A more advanced embodiment of this includes using e.g. an ontology or taxonomy to generalize the type of object, for example, if an object of type dog is compared to an object called animal, and their relationship can be determined by the use of one or more ontologies, or by some other means, the similarity measure does not simply mark them as dissimilar, but calculates a measure that represents the distance between the two objects and their meta-tags and meta-data, [0207]-[0212]).  
Regarding claims 24, and 32, Spivack further discloses comparing data stored in the particular data field to data stored in the one or more second data fields of the second object (When semcards have been routed to a recipient node or semcard deemed worthy of matching against, matching processes such as agents, scripts or programs, can compare pairs of semcards to determine the level of match between them. Such processes work continuously on behalf of seekers and providers, enabling them to go off and work on other things until matches are found. Each object in the collection is compared to each object in the other collection, and the number of exact matches is counted and used as a direct measure of similarity. A more advanced embodiment of this includes using e.g. an ontology or taxonomy to generalize the type of object, for example, if an object of type dog is compared to an object called animal, and their relationship can be determined by the use of one or more ontologies, or by some other means, the similarity measure does not simply mark them as dissimilar, but calculates a measure that represents the distance between the two objects and their meta-tags and meta-data, [0207]-[0212]).    
Regarding claim 25, Spivack further discloses the second object is a copy of the first object (user A finds a useful URL and creates a semcard for it. He includes his comments and description of the web page. The semcard gets metadata from the URL's web site automatically. User A links the semcard to projects and documents for the team. User A stores the semcard in his semcard space. By doing so user A can be notified of changes to the site. He gives a copy of the semcard to user B who saves it all in his semcard space and adds his own data and comments, and attaches a file to it. The semcard that user A has is automatically updated to reflect user B's changes. It is synchronized with user B's copy and now gives user A access to user B's comments and the file that user B attached, which can stay on user B's semcard space on his peer, [0062]).  
Regarding claim 26, Spivack further discloses the first object includes one or more pointers to the second object (User A links the semcard to projects and documents for the team. user A stores the semcard in his semcard space. By doing so user A can be notified of changes to the site. He gives a copy of the semcard to user B who saves it all in his semcard space and adds his own data and comments, and attaches a file to it. The semcard that user A has is automatically updated to reflect user B's changes. It is synchronized with user B's copy and now gives user A access to user B's comments and the file that user B attached, which can stay on user B's semcard space on his peer, [0062]).  
Regarding claims 27, and 38, Stamen further discloses the data storage system is a multi-tenant database system, wherein the first group of users is a first tenant of the multi-tenant database system, and wherein the second group of users is a second tenant of the multi-tenant database system (the multi-tenant table structure 320 defines a mapping from a "table of tables" row 602 using a logical table name and a tenant identification number. The tenant identification number is used with the table of tables row 602 to map to a tenant object table row 604. In one embodiment, the tenant object table row 604 includes a tenant identification number, an object number and a storage object ID. The tenant object table row 604 in turn references a storage object table row 404. In one embodiment, the storage object table row 404 includes an object number, a storage area or tablespace number and a starting page location to complete the mapping from the storage object 404 to the data 606, in this case table data particular to a tenant, [Column 12, Lines 3-21]). 
Regarding claim 33, Spivack further discloses the storing the data associated with the first object in the second object includes: copying data stored in the one or more first data fields of the first object; and storing the copied data in the one or more second data fields of the second object (User A links the semcard to projects and documents for the team. user A stores the semcard in his semcard space. By doing so user A can be notified of changes to the site. He gives a copy of the semcard to user B who saves it all in his semcard space and adds his own data and comments, and attaches a file to it. The semcard that user A has is automatically updated to reflect user B's changes. It is synchronized with user B's copy and now gives user A access to user B's comments and the file that user B attached, which can stay on user B's semcard space on his peer, [0062]).
Claim 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over Spivack in view of Stamen and further in view of Jung et al. (Pub. No. US 2004/0181517, published on September 16, 2004; hereinafter Jung).

Regarding claim 39, Stamen further discloses wherein the data store is a database, the first section of the data store is a first portion of a table stored in the database, and the second section of the data store is a second portion of the table stored in the database (the multi-tenant table structure 320 defines a mapping from a "table of tables" row 602 using a logical table name and a tenant identification number. The tenant identification number is used with the table of tables row 602 to map to a tenant object table row 604. In one embodiment, the tenant object table row 604 includes a tenant identification number, an object number and a storage object ID. The tenant object table row 604 in turn references a storage object table row 404. In one embodiment, the storage object table row 404 includes an object number, a storage area or tablespace number and a starting page location to complete the mapping from the storage object 404 to the data 606, in this case table data particular to a tenant, [Column 12, Lines 3-21]).


Jung then discloses wherein the acceptance of the request is automated based on a rule specified by the second group of users (a user could specify that her node automatically accept such invitations to participate. Similarly, in certain embodiments, a user might be able to specify that her node's advertisement of ability to participate in a common acquaintance query, and/or affirmative response to service discovery queries concerning such a query, indicate that permission to proceed with such a query is granted and/or does not need to be sought, [0025]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Jung with the teachings of Spivack, as modified by Stamen, for the purpose of automatically answering a request based on user preferences and matching attributes associated with the request.

Relevant Prior Art
The following references are deemed relevant to the claims:
Salmon et al. (Pub. No. US 2008/0082555) teaches if a group of users is defined by users_1-100 (out of 10K users in a multi-tenant system) and synchronization of data accessible to the group is desired, a data structure may be used to effectively identify the data to be subjected to the synchronization. Specifically, the user identifiers associated with users_1-100 may be used to conveniently identify the corresponding data identifiers and data entries for synchronization purposes. 


Nair et al. (Pub. No. US 2009/0254589) teaches synchronizing a database with data stored at a client includes providing a data feed to receive data by the client from the database and provide received data, caching the received data in a client side cache to provide client side cached data, detecting a database change to data within the database corresponding to the client side cached data according to a polling operation to provide a change event, pushing the change event to the client side cached data to update the client side cached data in accordance with the database change and the polling operation,.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           

/SON T HOANG/Primary Examiner, Art Unit 2169       
January 14, 2022